Case 2:21-cv-04806-RSWL-SK Document 1 Filed 06/14/21 Page 1 of 12 Page ID #:1



  1   COHEN MUSIC LAW
  2   Evan S. Cohen (SBN 119601)
      esc@manifesto.com
  3   1180 South Beverly Drive. Suite 510
  4   Los Angeles, CA 90035-1157
      (310) 556-9800
  5
  6   BYRNES HIRSCH P.C.
  7   Bridget B. Hirsch (SBN 257015)
      bridget@byrneshirsch.com
  8   2272 Colorado Blvd., #1152
  9   Los Angeles, CA 90041
      (323) 387-3413
10
11    Attorneys for Plaintiffs
12
13
                           UNITED STATES DISTRICT COURT
14
                         CENTRAL DISTRICT OF CALIFORNIA
15
16                                   WESTERN DIVISION
17
18    JAMES REID, an individual, and          Case No.: 2:21-cv-04806
      WILLIAM REID, an individual, both
19    doing business as The Jesus and Mary
20    Chain,                                  COMPLAINT FOR COPYRIGHT
                                              INFRINGMENT AND
21                         Plaintiffs,        DECLARATORY RELIEF
22    v.
                                              JURY TRIAL DEMANDED
23
      WARNER MUSIC GROUP CORP., a
24    Delaware corporation; and DOES 1
      through 10, inclusive,
25
26           Defendants.
27
28
                 COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DECLARATORY RELIEF


                                             -1-
Case 2:21-cv-04806-RSWL-SK Document 1 Filed 06/14/21 Page 2 of 12 Page ID #:2



  1   Plaintiffs JAMES REID and WILLIAM REID allege as follows:
  2
  3                                             I
  4                              NATURE OF THE ACTION
  5         1.     This is an action brought by James Reid and William Reid, two of the
  6   founding members of the successful and critically acclaimed alternative musical
  7   group The Jesus and Mary Chain (“JAMC”), formed in their native Scotland in 1983,
  8   along with Douglas Hart (“Hart”), against Warner Music Group Corp. (“WMG”), the
  9   third-largest record company conglomerate in the world, for willful copyright
10    infringement and declaratory relief. This action is brought upon the grounds that
11    WMG, without any viable or tenable legal grounds for doing so, has stubbornly and
12    willfully refused to comply with JAMC’s Notice of Termination duly served pursuant
13    to § 203 of the Copyright Act.
14          2.     Since the first Copyright Act was enacted in 1790, that Act and the
15    several successive copyright statutes have always had a feature which allows a
16    second chance for authors (or their heirs) to reclaim copyrights from unwise grants
17    made by authors early on in their careers, close to the creation of the works. While
18    the particular features of those laws, and the length of the terms and statutory scheme
19    of the terminations involved, have changed and evolved, the strong “second chance”
20    concept has remained. In fact, the very first act, the Copyright Act of 1790, borrowed
21    that concept from the English Statute of Anne, enacted in 1709, the first copyright
22    law. The theme continued in the Copyright Acts of 1831, 1870, and 1909.
23          3.     Likewise, § 203 of the Copyright Act of 1976 modified the Act of 1909
24    substantially but continued the “second chance” policy with full force. According to
25    the Congressional Record, the purpose of the statute was to protect authors and their
26    heirs from “the unequal bargaining position of authors” in dealing with unpublished
27    works, because of “the impossibility of [an author] determining [his or her] work’s
28    prior value until it has been exploited.” H.R. Rep. No. 94-1476, at 124 (1976).
                 COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DECLARATORY RELIEF


                                               -2-
Case 2:21-cv-04806-RSWL-SK Document 1 Filed 06/14/21 Page 3 of 12 Page ID #:3



  1   Section 203 provides that authors (a term that includes both songwriters and
  2   recording artists) may terminate grants of copyright ownership thirty-five (35) years
  3   after the initial grant, generally computed from the date of the publication of those
  4   works subject to the grant.
  5         4.     But while the Copyright Act confers upon authors the valuable “second
  6   chance” that they so often need, the authors of sound recordings, in particular, who
  7   have attempted to avail themselves of this important protection have encountered not
  8   only resistance from many record labels, they have often been subjected to the
  9   stubborn and unfounded disregard of their rights under the law and, in many
10    instances, willful copyright infringement.
11
12                                                II
13                                       JURISDICTION
14          5.     This court has subject matter jurisdiction over this action because it
15    arises under the laws of the United States, 28 U.S.C. § 1331, and more particularly,
16    because it arises under an Act of Congress relating to copyrights, 28 U.S.C. § 1338,
17    namely, the Copyright Act of 1976, as amended, 17 U.S.C. § 101 et seq.
18          6.     This Court is empowered to issue a declaratory judgment and further
19    necessary or proper relief pursuant to 28 U.S.C. §§ 2201 and 2202.
20
21                                               III
22                                            VENUE
23          7.     Venue is proper in this district pursuant to 28 U.S.C. § 1400(a), in that
24    all of defendants or their agents reside or may be found in this district.
25          8.     Venue is also proper in this district pursuant to 28 U.S.C. § 1391(b) in
26    that either: (1) one or more defendants reside in this district, and all defendants reside
27    in this state; (2) a substantial part of the events or omissions giving rise to the claim
28    occurred in this district; or (3) at least one defendant resides in this district, if there
                  COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DECLARATORY RELIEF


                                                 -3-
Case 2:21-cv-04806-RSWL-SK Document 1 Filed 06/14/21 Page 4 of 12 Page ID #:4



  1   is no district in which the action may otherwise be brought.
  2
  3                                              IV
  4                                          PARTIES
  5         9.       Plaintiff JAMES REID a/k/a Jim Reid (“James”) is an individual
  6   residing in the United Kingdom.
  7         10.      Plaintiff WILLIAM REID (“William”) is an individual residing in
  8   Tucson, Arizona.
  9         11.      Defendant WARNER MUSIC GROUP CORP. (“WMG”) is a
10    corporation duly organized and existing under the laws of the State of Delaware, with
11    its principal place of business at 777 South Santa Fe Avenue, Los Angeles,
12    California.
13          12.      Plaintiffs are ignorant of the true names and capacities of the defendants
14    sued herein as Does 1 through 10, inclusive, and therefore sue these defendants by
15    such fictitious names. Plaintiffs will amend this Complaint to allege the true names
16    and capacities of those defendants, when ascertained. Plaintiffs are informed and
17    believe, and on that basis allege, that each of the fictitiously named defendants is
18    responsible in some manner or capacity for the wrongful conduct alleged herein, and
19    that plaintiffs’ losses and damages as alleged herein were proximately and/or directly
20    caused by each such defendant’s acts.
21
22                                                V
23                           FACTS COMMON TO ALL CLAIMS
24          13.      After releasing several singles, James, William, and Hart signed to
25    WEA Records Limited (“WEA”), a predecessor of WMG, on March 27, 1985. WEA
26    released the first album by JAMC, entitled Psychocandy, on January 21, 1986, to
27    widespread critical acclaim.
28    ///
                    COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DECLARATORY RELIEF


                                                 -4-
Case 2:21-cv-04806-RSWL-SK Document 1 Filed 06/14/21 Page 5 of 12 Page ID #:5



  1         14.    On January 7, 2019, James and William, a majority of the authors of all
  2   of the works of JAMC, served a Notice of Termination (the “Notice”) upon WMG,
  3   and JAMC caused the Notice to be recorded in the United States Copyright Office,
  4   on May 8, 2019, as document V9964 D190 P1 through P3. A true and correct copy
  5   of the Notice is attached hereto as Exhibit A.
  6         15.    On December 9, 2020, shortly before the first effective date of
  7   termination as set forth in the Notice, Melissa Battino of Rhino Entertainment
  8   Company, another company wholly owned by WMG, wrote to JAMC (the “Battino
  9   Letter”) and stated that it was WMG’s position that: (1) WMG “is the owner of the
10    copyrights throughout the world in each of the sound recordings comprising the
11    Noticed Works, and the Notice is not effective to terminate WMG’s U.S. rights;” (2)
12    according to the copyright law of the United Kingdom, JAMC “never owned any
13    copyrights in the recordings which [JAMC] could terminate;” and (3) the service of
14    the Notice “may place [JAMC] in breach of [JAMC’s] contractual obligations under
15    the 1985 Agreement,” and that the matter would need to be decided under the law of
16    the United Kingdom, citing the so-called “Duran Duran Case” of 2016 [Gloucester
17    Place Music Ltd v. Le Bon, EWHC 3091]. A true and correct copy of the Battino
18    Letter is attached hereto as Exhibit B.
19          16.    In the Battino Letter, Battino stated, in conclusion, that “Accordingly,
20    your attempt to terminate WMG’s rights in and to the Noticed Works is without effect
21    and will have no impact on WMG’s continued ownership and exploitation of the
22    Noticed Works in the U.S. pursuant to its rights as outlined above.”
23          17.    As Battino promised, WMG ignored the effective dates of termination
24    for the first four releases listed in the Notice, all of which had an effective date of
25    termination of January 8, 2021. These four releases are the singles “Never
26    Understand,” with b-sides “Suck” and “Ambition,” published February 22, 1985,
27    “You Trip Me Up,” with b-sides “Just Out of Reach” and “Boyfriend’s Dead,”
28    published May 24, 1985, “Just Like Honey,” with b-sides “Head,” “Cracked,” and
                  COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DECLARATORY RELIEF


                                                -5-
Case 2:21-cv-04806-RSWL-SK Document 1 Filed 06/14/21 Page 6 of 12 Page ID #:6



  1   “Just Like Honey (Demo – Oct ’84),” published October 7, 1985, and the album
  2   entitled Psychocandy, which contained fourteen recordings (and included in the
  3   fourteen recordings were the “A-sides” of the three singles listed above), published
  4   on January 21, 1986. Warner Bros. Records, Inc., a predecessor of WMG, registered
  5   all of the copyrights of the sound recordings of Psychocandy on February 13, 1986,
  6   under registration number SR0000068974. Later, on June 17, 1988, WEA registered
  7   three additional recordings that are set forth on the Notice, namely, “Head,” “Just
  8   Out of Reach,” and “Cracked,” under registration number SR0000093095. The
  9   recordings described in this paragraph, and all recordings as to which the effective
10    date of termination has passed as of the date of the filing of this action (or, in the
11    event that any further dates pass during the pendency of this action), shall be referred
12    to as the “Terminated Works.”
13           18.    WMG continued to exploit the Terminated Works after January 8, 2021,
14    via physical phonorecords and digital media, with impunity, and are still exploiting
15    the recordings as of the filing of this suit.
16           19.    On April 8, 2021, JAMC served a second notice (the “Second Notice”)
17    upon WMG, which included additional recordings that were published from 1987 to
18    1992, and which have an effective date of termination no later than 2025. A true and
19    correct copy of the Second Notice is attached hereto as Exhibit C. The Second Notice
20    has been submitted to the Copyright Office for recordation. On June 9, 2021, JAMC
21    served a third notice (the “Third Notice”) upon WMG, which included two additional
22    recordings that were published in 1984 (and which were assigned to WEA in 1985),
23    and which have an effective date of termination of June 10, 2023. A true and correct
24    copy of the Third Notice is attached hereto as Exhibit D. The Third Notice has been
25    submitted to the Copyright Office for recordation.
26    ///
27    ///
28    ///
                   COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DECLARATORY RELIEF


                                                  -6-
Case 2:21-cv-04806-RSWL-SK Document 1 Filed 06/14/21 Page 7 of 12 Page ID #:7



  1                                               VI
  2                             FIRST CLAIM FOR RELIEF FOR
  3                              COPYRIGHT INFRINGEMENT
  4                                   (Against All Defendants)
  5            20.    Plaintiffs reallege paragraphs 1 through 19, inclusive, as if fully set
  6   forth.
  7            21.    As of January 8, 2021, JAMC is the exclusive owner of the United States
  8   copyright in and to Terminated Works, and under § 106 of the Copyright Act, JAMC
  9   has the exclusive right to reproduce and distribute those sound recordings, including,
10    but not limited to, in phonorecords, and to exploit or authorize the exploitation of
11    interactive streams and digital downloads of the sound recordings through
12    subscription or non-subscription online digital music services.
13             22.    Despite having full knowledge that the effective date of termination had
14    passed, WMG continued to exploit the Terminated Works, as if the Notice had not
15    been sent at all, in complete and willful disregard of the law. Moreover, WMG did
16    so after taking the untenable position that British law applies to United States
17    copyrights, and that authors of United States copyrights can somehow “breach their
18    recording contracts” by duly exercising their rights under § 203 of the Copyright Act.
19    No federal court in the United States has ever so ruled.
20             23.    Pursuant to 17 U.S.C. § 504(b), JAMC is entitled to its actual damages,
21    including WMG’s gains and profits from the infringement of the Terminated Works,
22    as will be proven at trial. In the alternative, if JAMC so elects, pursuant to 17 U.S.C.
23    § 504(c), JAMC is entitled to recover up to $150,000 in statutory damages for each
24    registered sound recording infringed, for willful copyright infringement.
25             24.    JAMC is also entitled to recover its attorneys’ fees and costs pursuant
26    to 17 U.S.C. § 505, and prejudgment interest according to law.
27             25.    JAMC reserves the right to amend this complaint after full discovery
28    has been completed to supplement this claim with additional infringed works and/or
                     COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DECLARATORY RELIEF


                                                 -7-
Case 2:21-cv-04806-RSWL-SK Document 1 Filed 06/14/21 Page 8 of 12 Page ID #:8



  1   additional acts of infringement.
  2
  3                                             VII
  4                           SECOND CLAIM FOR RELIEF FOR
  5                                 DECLARATORY RELIEF
  6                                   (Against All Defendants)
  7          26.    Plaintiffs reallege paragraphs 1 through 19, and 21 through 25,
  8   inclusive, as if fully set forth.
  9          27.    The Notice, the Second Notice, and the Third Notice set forth other
10    sound recordings for which the effective date of termination has not yet arrived, as
11    of the filing of this action. These works shall be referred to herein as “Future
12    Terminated Works.”
13           28.    Pursuant to 28 U.S.C. §§ 2201 & 2202, a case of actual controversy
14    within the jurisdiction of this court has arisen and now exists between plaintiffs on
15    the one hand, and WMG on the other hand, concerning their respective rights and
16    duties as to the Terminated Works and the Future Terminated Works, in that plaintiffs
17    contend that:
18                    (a) Plaintiffs James Reid and William Reid, who form a majority of
19                         the authors of all of the works set forth in the Notice, the Second
20                         Notice, and the Third Notice, have the right, under United States
21                         law, to terminate their grants of copyright to WMG’s
22                         predecessors-in-interest, WEA Records Limited, and that British
23                         law has absolutely no application to any such matters.
24                    (b) Authors of works have the full right and power to exercise their
25                         rights under § 203 of the Copyright Act, and, should they do so,
26                         it cannot be a “breach of contract” of a recording agreement or
27                         any other agreement, and to so hold would be a violation of §
28                         203(a)(5) of the Copyright Act, which provides that no author
                   COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DECLARATORY RELIEF


                                                -8-
Case 2:21-cv-04806-RSWL-SK Document 1 Filed 06/14/21 Page 9 of 12 Page ID #:9



  1                       shall be deprived of his or her termination right, and states,
  2                       explicitly: “Termination of the grant may be effected
  3                       notwithstanding any agreement to the contrary.”
  4                  (c) A foreign choice of law provision in a recording agreement has
  5                       no effect upon the application of United States copyright law to
  6                       issues relating to the application of the United States Copyright
  7                       Act (and § 203 specifically) to United States copyrights, and
  8                       cannot support a claim of “breach of contract” by the recording
  9                       artists for exercising their rights under United States law.
10           29.    Defendants, on the other hand, contend that:
11                  (a)   Plaintiffs do not have the right to serve a Notice of Termination
12                        upon the current grantee (WMG) because the works at issue are
13                        subject to only British law, and plaintiffs are not “authors” of the
14                        works.
15                  (b)   Plaintiffs “may” be breaching the 1985 Agreement by sending the
16                        Notice, because British law applies to this controversy.
17                  (c)   If a recording agreement so provides, foreign law may be applied
18                        to the rights of recording artists in United States copyrights and
19                        may be used to deny terminations that would be otherwise valid
20                        under the United States Copyright Act.
21           30.    Plaintiffs desire a judicial determination of their rights and duties
22    regarding the Terminated Works and the Future Terminated Works, and a declaration
23    that WMG’s wrongful retention of the sound recording rights violates the Copyright
24    Act.
25           31.    Such a judicial determination of the rights and duties of the parties is
26    necessary at this time, in that WMG has repeatedly violated plaintiffs’ rights, and has
27    denied JAMC the right to own the United States copyright in and to the sound
28    recordings for the post-termination period. By doing these acts in the past, and unless
                   COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DECLARATORY RELIEF


                                                -9-
Case 2:21-cv-04806-RSWL-SK Document 1 Filed 06/14/21 Page 10 of 12 Page ID #:10



   1   enjoined from engaging in like behavior in the future, WMG will be allowed to
   2   destroy the value and salability of the subject sound recordings, in direct
   3   contradiction of the second chance guaranteed by the Copyright Act.
   4         32.    Moreover, WMG has stated its clear intent to not honor the Notices
   5   served by plaintiffs, with regard to any works, and WMG has thereby created an
   6   actual and immediate disagreement with plaintiffs, even going so far as to threaten
   7   plaintiffs with a “breach of contract” action for having the temerity to exercise their
   8   rights under § 203. However, upon the service of the Notices, the rights of plaintiffs
   9   became vested pursuant to § 203(b)(2). Plaintiffs, as creators of the Terminated
  10   Works and Future Terminated Works, should not have to wait until a date far in the
  11   future after the applicable effective dates have passed and the resolution of (possibly
  12   piecemeal) litigation over the validity of their vested ownership rights, and, in the
  13   interim, lose the ability to license, exploit, and otherwise monetize those valuable
  14   copyrights. Indeed, it would also be an inefficient use of judicial resources to compel
  15   plaintiffs to file a different suit after each effective date of termination has passed.
  16
  17                                             VIII
  18                                  PRAYER FOR RELIEF
  19         WHEREFORE, plaintiffs pray for judgment as follows:
  20         1.     On the First Claim, pursuant to § 504(b) of the Copyright Act, for all of
  21   WMG’s gains and profits attributable to the infringement, in an amount to be proven
  22   at trial; or, in the alternative, upon plaintiffs’ election, for statutory damages for
  23   willful copyright infringement against WMG and other defendants, jointly and
  24   severally, in the amount of $150,000 for each of the seventeen (17) registered works
  25   infringed, for a total of $2,550,000, and additional damages for all of the sound
  26   recordings infringed up to an including the date of trial, pursuant to § 504(c) of the
  27   Copyright Act;
  28   ///
                   COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DECLARATORY RELIEF


                                                 - 10 -
Case 2:21-cv-04806-RSWL-SK Document 1 Filed 06/14/21 Page 11 of 12 Page ID #:11



   1          2.     On the Second Claim, that the termination of the grant of rights to
   2   WMG, and its affiliated, subsidiary, predecessor, and successor companies, is valid,
   3   both with regard to the Terminated Works (i.e., works for which the effective date of
   4   termination has passed), and Future Terminated Works (i.e., works as to which the
   5   effective date of termination has not yet arrived);
   6          3.     For an accounting of all gains, profits, and advantages derived from
   7   WMG’s acts of infringement and for other violations of law;
   8          4.     For a preliminary and permanent injunction enjoining and restraining
   9   WMG, and its respective agents, servants, directors, officers, principals, employees,
  10   representatives, subsidiaries and affiliated companies, successors, assigns, and those
  11   acting in concert with them or at their direction, and each of them, from continued
  12   denial and disregard of the Notices of Termination served by JAMC, to the extent
  13   that WMG bases said grounds on the legal and factual issues that are adjudicated in
  14   this suit;
  15          5.     For costs of suit incurred herein;
  16          6.     For reasonable attorney’s fees as part of the costs, pursuant to §505 of
  17   the Copyright Act; and
  18          7.     For such other and further relief as the court should deem just and
  19   proper.
  20                                                      COHEN MUSIC LAW
  21
  22   Dated: June 14, 2021                               By:   /s/ Evan S. Cohen
                                                                Evan S. Cohen
  23
  24                                                      Attorney for Plaintiffs James Reid
                                                          and William Reid
  25
  26
  27
  28
                    COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DECLARATORY RELIEF


                                                 - 11 -
Case 2:21-cv-04806-RSWL-SK Document 1 Filed 06/14/21 Page 12 of 12 Page ID #:12



   1                           DEMAND FOR JURY TRIAL
   2
   3        Plaintiffs hereby demand a jury trial.
   4
   5                                         COHEN MUSIC LAW
   6
   7   Dated: June 14, 2021                  By:       /s/ Evan S. Cohen
   8                                                   Evan S. Cohen, Esq.

   9                                         Attorney for Plaintiffs James Reid and
  10                                         William Reid

  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                 COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DECLARATORY RELIEF


                                              - 12 -
